Dear Mr. Jordan:
We are in receipt of your recent correspondence requesting this office to address the following legal question:  May an individual be employed as director of the community outreach program by the Orleans Parish District Attorney's Office and also hold the elected position of Orleans Parish School Board member?  We respond in the affirmative.
The prohibition of potential concern is set forth in R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law, R.S.42:61, et. seq., providing in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  (Emphasis added).
The statute prevents one from holding elective office and employment in the same political subdivision.  However, the statute does not prohibit one from holding elective office and employment in separate political subdivisions.  The District Attorney's office and the school board are separate political subdivisions as defined by R.S. 42:62(9) providing:
  (9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Thus, the referenced individual  may concurrently hold a position of employment with the District Attorney's office and the elective office of school board member.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                               CHARLES C. FOTI, JR. ATTORNEY GENERAL
                               BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams